DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits of claims 1, 4 – 5, 7, 10, 13 – 14, 16, 22, 26 – 27, 29 – 30, 33 and 35 - 39 are pending. Claims 2 – 3, 6, 8, 11 – 12, 15, 17 – 21, 28, 31 – 32, 34 and 40 – 48 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 5, 7, 9 – 10 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (U.S. Patent No. 1,797,946).
 Regarding Independent Claim 1, Eichel teaches an oral care  implement (Fig. 1) comprising: a handle (handle portion, C); a head (head portion, B; Fig. 1) coupled to the handle (C; Fig. 1), the head (B) comprising a base structure (channels, H and I) and a monolithic cleaning unit (brushing structure, 2), the monolithic cleaning unit (cap portion, D) comprising; a block portion (Annotated Fig. 9) extending from a front surface (Annotated Fig. 8) of the base structure (H/I) to a distal surface (Annotated Fig. 9), the block portion (Annotated Fig. 9) having a first height (Annotated Fig. 9) measured from the front surface (Annotated Figs. 8 and 9) of the base structure (H/I) to the distal surface (Annotated Fig. 9); and a plurality of protuberances (projections, P) extending from the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9), at least one of the plurality of protuberances (P) having a second height (Annotated Fig. 9) measured from the distal surface (Annotated Fig. 1) of the block portion (Annotated Fig. 9) to a distal end (Annotated Fig. 9) of the protuberance (Annotated Fig. 9), wherein the monolithic cleaning unit (D) comprises a plurality of ribs (O; Fig. 5) extending from the distal surface (Annotated Fig. 9)  of the block portion (Annotated Fig. 9), each of the ribs (O) extending between two of the protuberances (P) that are adjacent to one another (Fig. 5).  

    PNG
    media_image1.png
    382
    509
    media_image1.png
    Greyscale

  
 
    PNG
    media_image2.png
    145
    137
    media_image2.png
    Greyscale
 
Eichel does not explicitly teach the second height being equal to or less than the first height, Examiner, however, notes that the applicant fails to provide any criticality in having the specific height providing any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the second height being equal to or less than the first height, as desired by the user to provide a compact structure for packaging.

Regarding Claim 4, Eichel teaches the oral care implement (Fig. 1) wherein each of the protuberances (P) comprises the second height (Fig. 2) measured from the distal surface of the block portion (Annotated Fig. 9) to the distal end of the protuberance (Annotated Fig. 9) so that the distal ends of the protuberances (P) form a flat trim profile (as shown in Fig. 2, all protuberances, P form a flat, trim profile).  

    PNG
    media_image3.png
    167
    355
    media_image3.png
    Greyscale

Regarding Claim 5, Eichel teaches the oral care implement (Fig. 1) wherein the block portion (Annotated Fig. 9) comprises an outer surface (Annotated Fig. 9) extending from the front surface (Annotated Fig. 9)  of the base structure (H/I) to the distal surface of the block portion (Annotated Fig. 9), and wherein the plurality of protuberances (P) comprises a plurality of peripheral protuberances (Annotated Fig. 9) that surround the block portion (Annotated Fig. 9), the peripheral protuberances -2-Atty. Dkt. No. 12638-00-US-01-TB comprising a first portion (Annotated Fig. 9) that protrudes radially from the outer surface (Annotated Fig. 9 – first side portions of Peripheral (P) extend radially around the block member from the outer surface) of the block portion (Annotated Fig. 9) and a second portion (Annotated Fig. 9) that protrudes from the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9).  

    PNG
    media_image4.png
    534
    635
    media_image4.png
    Greyscale

Regarding Claim 7, Eichel teaches the oral care implement (Fig. 1) wherein an outer surface (Annotated Fig. 9) of the monolithic cleaning block (D) is formed by the outer surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9) and outer surfaces (Annotated Fig. 9) of the peripheral protuberances (Annotated Fig. 9).  
Regarding Claim 10, Eichel teaches the oral care implement (Fig. 1)  wherein the ribs (O) have a third height (Annotated Fig. 9) measured from the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9) to a distal end of the ribs (Annotated Fig. 9), the third height (Annotated Fig. 9) being less than the second height (Annotated Fig. 9) such that the protuberances (P) protrude beyond the distal ends of the ribs (O; Annotated Fig. 9) and the distal ends of the ribs (O) are recessed relative to the distal ends of the protuberances (P; Fig. 9).  

    PNG
    media_image5.png
    485
    519
    media_image5.png
    Greyscale

Regarding Claim 13, Eichel teaches the oral care implement (Fig. 1) wherein the head (B) comprises a longitudinal axis (Annotated Fig, 2), and wherein each of the ribs (O) is elongated in a direction (Annotated Fig. 2) that is generally transverse to the longitudinal axis (Annotated Fig. 2).

    PNG
    media_image6.png
    283
    446
    media_image6.png
    Greyscale

Regarding Claim 14, Eichel teaches the oral care implement (Fig. 1) wherein the protuberances (P) and the ribs (O) collectively form walls (Annotated Fig. 3 – the protuberances and ribs form a wall of protuberances and ribs along the longitudinal axis of the brush head) extending from the distal surface (Annotated Fig. 3) of the block portion (Annotated Fig. 3), and further comprising a plurality of channels  (Annotated Fig. 3) located between adjacent ones of the walls (Annotated Fig. 3).  

    PNG
    media_image7.png
    338
    466
    media_image7.png
    Greyscale


Claims 16, 26 – 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (U.S. Patent No. 1,797,946) in view of Rohrig (U. S. Patent Publication No. 2009/0249571 A1). 
Regarding Claim 16, Eichel teaches all of the elements of claim 1 as discussed above.
Eichel does not teach the base structure and the monolithic cleaning unit are integrally formed as a single monolithic structure.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the base structure and the monolithic cleaning unit are integrally formed as a single monolithic structure, as taught by Rohrig, to save costs in manufacturing separate pieces. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the base structure and the monolithic cleaning unit are integrally formed as a single monolithic structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Independent Claim 26, Eichel teaches an oral care  implement (Fig. 1) comprising: a handle (C); a head (B) coupled to the handle (Fig. 1), the head (B)  comprising a base structure (H/I) and a cleaning unit (D), the cleaning unit (D) comprising; a block portion (Annotated Fig. 9) extending from a front surface (Annotated Fig. 9) of the base structure (H/I) to a distal surface (Annotated Fig. 9); and a plurality of protuberances (P) extending from the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9);
 Eichel does not teach wherein the head, including the base structure and the cleaning unit, is a monolithic structure formed from a flexible material.  
Rohrig, however, teaches the head (3), including the base structure (6) and the cleaning unit (5), is a monolithic structure (Fig. 1) formed from a flexible material (Paragraph [0038]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the head, including the base structure and the cleaning unit, is a monolithic structure formed from a flexible material, as taught by Rohrig, to save costs in manufacturing separate pieces. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the head, including the base structure and the cleaning unit, is a 
Regarding Claim 27, Eichel, as modified, teaches an oral care  implement (Fig. 1) wherein an entirety of the oral care (Fig. 1)  implement including the handle (C) and the head (B) is a monolithic structure (Fig. 8) formed out of the flexible material (Claim 1).  
Regarding Claim 33, Eichel, as modified, teaches an oral care  implement (Fig. 1) wherein the cleaning unit (D) further comprises a plurality of ribs (O) extending from the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9), each of the ribs (O) extending between two of the protuberances (P; Fig. 5)  that are adjacent to one another (Fig. 5), wherein the ribs (O) are recessed relative to distal ends of the plurality of protuberances (P; Fig. 5).

    PNG
    media_image5.png
    485
    519
    media_image5.png
    Greyscale

Claims 22, 35 – 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (U.S. Patent No. 1,797,946) in view Lee (U. S. Patent Publication No. 2004/0068810 A1). 
Regarding Claim 22, Eichel teaches all of the elements of claim 1 as discussed above.
Eichel further teaches the oral care implement wherein a plurality of central protuberances that extend directly from the distal surface of the block portion to the distal ends of the central protuberances.  

    PNG
    media_image8.png
    319
    364
    media_image8.png
    Greyscale

Eichel does not teach the oral care implement wherein the plurality of protuberances comprises a plurality of peripheral protuberances that extend directly from the front surface of the base structure to the distal ends of the peripheral protuberances.
Lee, however, teaches the oral care implement (Fig. 1) wherein the plurality of protuberances (Fig. 1) comprises a plurality of peripheral protuberances (25) that extend directly from the front surface (21) of the base structure (2) to the distal ends of the peripheral protuberances (Annotated Fig. 1).

    PNG
    media_image9.png
    559
    838
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the plurality of protuberances comprises a plurality of peripheral protuberances that extend directly from the front surface of the base structure to the distal ends of the peripheral protuberances as taught by Lee, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Independent Claim 35, Eichel teaches an oral care  implement (Fig. 1) comprising: a handle (C); a head (B) coupled to the handle (C), the head (B) comprising a base structure (H/I)  and a monolithic cleaning unit (D), the monolithic cleaning unit (D) comprising; a block portion (D) extending from a front surface (Annotated Fig. 9) of the base structure (H/I) to a distal surface (Annotated Fig. 9); a plurality of central protuberances (Annotated Fig. 9) extending directly from the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9); and a plurality of peripheral protuberances (Annotated Fig. 9); comprising a first portion (Annotated Fig. 9) that extends from an outer surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9) and -5-Atty. Dkt. No. 12638-00-US-01-TB a second portion (Annotated Fig. 9) that protrudes beyond the distal surface (Annotated Fig. 9) of the block portion (Annotated Fig. 9).  

    PNG
    media_image4.png
    534
    635
    media_image4.png
    Greyscale

Eichel does not teach the plurality of peripheral protuberances extending from the front surface of the base structure and surrounding the block portion.
Lee, however, teaches the oral care implement (Fig. 1) wherein the plurality peripheral protuberances (25) extending from the front surface (21) of the base structure (2) and surrounding the block portion (3; Annotated Fig. 1).

    PNG
    media_image9.png
    559
    838
    media_image9.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the plurality of peripheral protuberances extending from the front surface of the base structure and surrounding the block portion, as taught by Lee, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 36, Eichel, as modified, teaches an oral care  implement (Fig. 1) wherein an outer surface (Annotated Fig. 9) of the monolithic cleaning unit (D) is formed by the outer surface of the block portion (Annotated Fig. 9) and outer surfaces of the peripheral protuberances (Annotated Fig. 9 - Peripheral (P) 1st portion as shown in Annotated Fig. 9 of claim 35 above shows the side outer surface of the protuberance and  the outer surface of the block to form the cleaning unit, D).  
Regarding Claim 38, Eichel, as modified, teaches an oral care implement (Fig. 1) wherein each of the plurality of central protuberances (Annotated Fig. 3) and each of the plurality of peripheral protuberances (Annotated Fig. 3) has the same height measured (Fig. 2) from the front surface of the base structure (Annotated Fig. 9) to distal ends (Annotated Fig. 9) of the central and peripheral protuberances (Annotated Fig. 3).  


Claims 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (U.S. Patent No. 1,797,946) in view of Fioratti (U. S. Patent No. 8,206,201 B2) and Lee (U. S. Patent Publication No. 2004/0068810 A1). 
Regarding Claim 29, Eichel, as modified, teaches an oral care implement (Fig. 1) wherein the plurality of protuberances (P) comprises a plurality of central protuberances (Annotated Fig. 3) that extend directly from the distal surface (Annotated Fig. 3) of the block -4-Atty. Dkt. No. 12638-00-US-01-TB portion (D) to a distal end (Annotated Fig. 3).

    PNG
    media_image8.png
    319
    364
    media_image8.png
    Greyscale

Eichel does not teach a plurality of peripheral protuberances that extend directly from the front surface of the base structure to a distal end, the plurality of peripheral protuberances coupled to an outer surface of the block portion and protruding beyond the distal surface of the block portion.  
Lee, however, teaches the oral care implement (Fig. 1) wherein the plurality of peripheral protuberances (25; Fig. 1) extend directly from the front surface (21) of the base structure (2) to a distal end (Annotated Fig. 1), the plurality of peripheral protuberances (25) coupled to an outer surface (31) of the block portion (3) and protruding beyond the distal surface of the block portion (Annotated Fig. 1).  

    PNG
    media_image10.png
    576
    863
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include a plurality of peripheral protuberances  that extend directly from the front surface of the base structure to a distal end, the plurality of peripheral protuberances coupled to an outer surface of the block portion and protruding beyond the distal surface of the block portion, as taught by Lee, to provide a device that is capable of targeting the gum lines when the toothbrush is applied along the gum line, thus resulting in an effective cleaning of the gum area.
Regarding Claim 30 , Eichel, as modified, teaches an oral care  implement (Fig. 1)  wherein the plurality of peripheral protuberances (Annotated Fig. 3) surround the block portion (D) and the plurality of central protuberances (Annotated Fig. 3, the peripheral protuberances surround the outer perimeter of the block portion, and further surround the central protuberances as shown in annotated Fig. 3).  

    PNG
    media_image11.png
    365
    374
    media_image11.png
    Greyscale

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Eichel (U.S. Patent No. 1,797,946) in view Lee (U. S. Patent Publication No. 2004/0068810 A1) and Fioratti (U. S. Patent No. 8,206,201 B2). 
Regarding Claim 37, Eichel, as modified, teaches all of the elements of claim 35 as discussed above.
Eichel does not teach the oral care implement wherein the head, including the base structure and the monolithic cleaning unit, is a monolithic structure formed from a flexible material.  
Fioratti, however, teaches a brush with a head (1), including the base structure (2) and the monolithic cleaning unit (6), is a monolithic structure (Fig. 5) formed from a flexible material (Col. 9, lines 3 – 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the head, including the base structure and the cleaning unit, is a monolithic structure formed from a flexible material, as taught by Fioratti, to save costs in manufacturing separate pieces. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include the head, including the base structure and the cleaning unit, is a monolithic structure formed from a flexible material, since it has been held that forming in one piece an .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Eichel (U.S. Patent No. 1,797,946) in view Lee (U. S. Patent Publication No. 2004/0068810 A1) and Jimenez et al. (U.S. Patent Publication No. 2017/0367469 A1). 
Regarding Claim 39, Eichel, as modified, teaches an oral care  implement (Fig. 1) wherein the monolithic cleaning unit (D) comprises a plurality of ribs (O), wherein the ribs (O) are recessed relative to distal ends of the central and peripheral protuberances (Annotated Fig. 3).

    PNG
    media_image11.png
    365
    374
    media_image11.png
    Greyscale

Eichel does not teach each of the ribs extending from one of the central protuberances to one of the peripheral protuberances.
Jimenez, however, teaches each of the ribs (170, 183; Fig. 3) extending from one of the central protuberances (175, 185) to one of the peripheral protuberances (141, 161).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implement of Eichel to further include each of the ribs extending from one of the central protuberances to one of the peripheral protuberances, as taught by Jimenez, to provide a device that the configuration of the protuberance and ribs results in less gaps being present between adjacent protuberances, thereby resulting in a tighter and optimal packing factor which increases the . 
Response to Arguments
Applicant's arguments, filed March 16, 2021 with respect to the claim objections have been fully considered and are persuasive, therefore the objections have been withdrawn.  
Applicant's arguments, filed March 16, 2021 with respect to rejection of claims under USC 112(b) have been fully considered and are persuasive, therefore the rejections under 112(b) have been withdrawn.  
Applicant's arguments, filed March 16, 2021 with respect to the rejection of claims 1, 4 – 5, 7, 9 – 10, 13 – 14, 16, 22, 26 – 27, 29 – 30, 33 and 35 - 393 under USC 102 and 103 have been fully considered and are addressed below.
Claim 1 – Applicant argues Eichel fails to teach or suggest "the second height being equal to or less than the first height" as required by claim 1.
Examiner concedes Applicant’s arguments and the 102 anticipation rejection has been withdrawn, however, Examiner notes that the applicant fails to provide any criticality in having the specific height providing any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the second height being equal to or less than the first height, as desired by the user to provide a compact structure for packaging.
Claim 9 (cancelled and incorporated in amended claim 1) – Applicant argues Eichel fails to teach a rib or an elongated ridge and further fails to teach the rib extending between the protuberances.
Examiner respectfully disagrees with the argument presented.  Merriam Webster provides synonyms for ridge and one of which is a peak.  Eichel teaches a rib (O), or peak extending from a distal surface and extending (or reaching) between the two adjacent protuberances (P) as shown in Figure 8, therefore the rejection in regards to claim 9 is maintained.
Claim 26 
Examiner concedes Applicant’s arguments and the 103 rejection has been withdrawn.
Claim 26 – Applicant argues Eichel in view of Lee fails to teach or suggest a plurality of peripheral protuberances extending from the front surface of the base structure and surrounding the block portion.
Examiner respectfully disagrees. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments, filed March 16, 2021 with respect to the amended claims 1, 4 – 5, 7, 10, 13 – 14, 16, 22, 26 – 27, 29 – 30, 33 and 35 - 39 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723